COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


MAGIC PAN INTERNATIONAL, INC.
AND
VIGILANT INSURANCE COMPANY
                                                  MEMORANDUM OPINION *
v.   Record No. 1482-97-4                             PER CURIAM
                                                   OCTOBER 21, 1997
DOROTHY LUCILLE ROBERTSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Robert C. Baker, Jr.; Mell, Brownell &
            Baker, on brief), for appellants.

            (Alan J. Ackerman; Stien, Braunstein &
            Associates, on brief), for appellee.



     Magic Pan International, Inc. and its insurer (hereinafter

referred to as "employer") appeal a decision of the Workers'

Compensation Commission holding employer responsible for various

medical expenses incurred by Dorothy Lucille Robertson

(claimant).   Employer contends that the commission erred in

finding it responsible for the cost of (1) medical treatment

rendered by City Hospital to claimant from July 1992 through

October 1995; and (2) diagnostic testing recommended by Dr. Bruce

Ammerman.   Finding no error, we affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     On January 18, 1985, claimant sustained a compensable back
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
injury.   Thereafter, she underwent several back surgeries.    On

October 13, 1988, the commission approved a compromise settlement

between the parties, which provided for lifetime medical

benefits.   Claimant re-injured her back on August 29, 1991.

Thereafter, employer disputed its responsibility for various

medical expenses incurred after the August 29, 1991 re-injury. 1

     On December 31, 1993, Dr. Ammerman wrote that claimant's

"symptomatology has waxed and waned over the last several years

and does not appear to have been affected by the 8/29/91 slip."

On January 18, 1994, Dr. Ammerman wrote that claimant's ongoing

treatment through the latter part of 1991, 1992, and through

1993, "has continued to be directly related to residuals of

lumbar disc disease and multiple operative procedures as a result

of her 1/18/85 work-related injury."
     Dr. Marvin G. Korengold, who reviewed claimant's medical

records upon employer's request, opined that all of the treatment

in question was related to the August 1991 incident.

     In holding employer responsible for the disputed medical

expenses, the commission found as follows:
               The Deputy Commissioner rejected the
     1
      On March 7, 1995, this Court summarily affirmed the
commission's July 27, 1994 decision. That decision found
employer (a) not responsible for medical bills directly related
to the second injury, (b) responsible for emergency outpatient
and inpatient treatment at City Hospital from March 15, 1992
through December 21, 1992, and related physician's charges,
including charges of Dr. Estigoy and Dr. DeBoard, and (c)
responsible for a May 11, 1992 MRI ordered by Dr. Ammerman. See
Magic Pan Int'l Inc. v. Robertson, Record No. 1597-94-4 (Va. Ct.
App. Mar. 7, 1995).




                                 2
            employer's arguments, finding that treatment
            rendered at City Hospital from July, 1992,
            through October, 1995, was related to the
            1985 injury and that the 1991 injury had long
            since resolved. The 1993 and 1994 letters
            written by Dr. Ammerman support this
            conclusion, as do the subsequent hospital
            reports which reference the claimant's
            history of discogenic disease and multiple
            back surgeries including a failed fusion
            performed as a result of the 1985 injury.
            The hospital reports also describe "severe"
            back pain and diagnose "acute" exacerbations
            and we find that the treatment was reasonable
            and necessary as well as causally related to
            the 1985 injury.

     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinions of Dr.

Ammerman, the treating physician.     The commission was also

entitled to reject Dr. Korengold's opinion.    "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).   Dr. Ammerman's opinions and the hospital

medical records constitute credible evidence to support the

commission's decision.

     Because the commission's findings are supported by credible

evidence, they are binding and conclusive on appeal.     See James

v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d
487, 488 (1989).   Accordingly, we affirm the commission's

decision.

                                                     Affirmed.




                                  3